Title: To Thomas Jefferson from Tobias Lear, 25 July 1801
From: Lear, Tobias
To: Jefferson, Thomas


               
                  Dear Sir,
                  Cape François, July 25th: 1801.—
               
               Agreeably to the Memo. which you gave me, I have now the pleasure of sending you some of the Liqueurs & Sweetmeats of this place.—They are packed in two Boxes with a card of Direction on each “The President of the US.”—ship’d in the Schooner Betsy of Alexandria, Saml. Gilpin Master, and addressed to the care of Colo. Gilpin of that place, to whom you will have the goodness to order the Amount to be paid—vizt 175. Livres 13 Sous—equal to 21 12/100 dolls.—I should have sent more; but as I was not myself a judge of the quality, I thought it best to send a small quantity at first, as a sample, and I hope they will prove so good as to bring me an order for a further supply.—
               I enclose a bill and a memo. of the different kinds of liqueurs which are also labeled on the bottles.—
               I shall not trouble you here, my dear Sir, with public matters, as I write to the Secretary of State by this opportunity, and send him a Copy of the Constitution formed for this Island.—It was, however, my intention to have said something on the general state of Cultivation &c. hereabouts; but I find myself too much indisposed to attempt it at present.—My indisposition arises from a slight cold which I took last evening.—It will soon go off.—The Climate, so far as I have experienced it, is very salubrius.—
               I shall always feel highly gratified if I can, by the execution of any commission, or by any means, promote your wishes; for I am, with the highest respect & sincere Attachment
               Dear Sir, Your Obliged Friend—
               
                  
                     Tobias Lear.—
                  
               
            